Citation Nr: 0607844	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for nephritis (claimed 
as kidney trouble).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO in 
Roanoke, Virginia, which denied service connection for 
nephritis, bilateral hearing loss and tinnitus.

In March 2005 the Board remanded the case for further 
adjudication.  The case was subsequently returned to the 
Board.

The issue or entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


FINDINGS OF FACT

1.  Nephritis is not a disorder of service origin or 
attributable to any incident therein.

2.  Right ear hearing loss is not a disorder of service 
origin or attributable to any incident therein.

3.  Left ear hearing loss is not a disorder of service origin 
or attributable to any incident therein.



CONCLUSIONS OF LAW

1.  Nephritis was not incurred in or aggravated by active 
service, or within one year following separation from 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.385 (2005).

3.  Left ear hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The September 2002 statement of the case, the December 2003, 
July 2005 supplemental statements of the case and June 2000, 
February 2001, May 2003, August 2003, June 2004, March 2005 
letters, gave the veteran notice of the evidence necessary to 
substantiate his claim on appeal.  

The evidence development letters dated in June 2000, February 
2001, May 2003, August 2003, June 2004, March 2005  also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The August 2003 essentially letter told the veteran to submit 
all relevant evidence in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for,  38 U.S.C.A. § 5103A(b), (c), and the veteran 
has been afforded necessary examinations.

Service Connection Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic diseases, such as nephritis, and 
sensorineural hearing loss (as a disease of the central 
nervous system) are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection will also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.



Entitlement to Service Connection for Nephritis

There is no evidence of nephritis or kidney disease during 
service.  A report of medical examination in July 1968, 
performed for separation from service, noted that a 
urinalysis was performed and it was negative for albumin and 
sugar and the veteran's genitourinary system was clinically 
evaluated as normal.   

Post-service medical evidence shows that in 1977 the veteran 
was admitted to Potomac Hospital with a preoperative 
diagnosis of hematuria.  Upon discharge his postoperative 
diagnosis was urethritis and cystitis.  

A July 1985 private radiology report noted that the veteran 
had an intravenous pyelogram (IVP) with tomograms.  The 
results showed that both kidneys were functioning well 
without signs of obstruction or any definite mass or lesions.  

In an October 1986 statement S. R. Tolkan, M.D., indicated 
that he began treating the veteran in September 1986 for 
hematuria, flank pain and weakness.  The veteran was 
undergoing endocrinology work-up to determine the cause of 
his symptoms.

In February 1987, the veteran underwent a private evaluation 
and related primarily complaints of right elbow pain.  The 
pertinent diagnostic impression noted a history of nephritis.

In a February 1987 statement from the veteran to his 
employer, he noted that he had pains in the lower portion of 
his back for three weeks.  He was subsequently sent to an 
Urologist which diagnosed him as having nephritis.  

In July and August 1987 the veteran was seen at Nephrology 
Associates of Northern Virginia.  It was noted that he had 
persistent hematuria and the physician's assumed he had a 
form of nephritis even though he had normal renal function.    

In December 1993 the veteran underwent a private kidney, 
ureter and bladder (KUB) and IVP with tomograms testing.  The 
diagnostic impression revealed a normal KUB.  

VA outpatient treatment records dated from 2000 to 2002, 
reflect treatment for a variety of disorders.  Diagnosis 
pertaining to nephritis included nephritis by history and 
chronic renal insufficiency, associated with nephritis, of 
undetermined etiology. 

In a July 2000 statement a friend noted that while the 
veteran was in service, he wrote to his friends and told them 
he had blood in his urine while stationed in Korea.  The 
statements further indicated that the veteran had sought 
medical treatment for this condition while in service.  

In a September 2000 statement from the veteran, he reported 
that while he was in Korea he began to notice blood in his 
urine and infections.  He stated that from the time in Korea 
until the present, he had been diagnosed with nephritis or 
blood in his urine.  

The veteran was afforded a VA examination in April 2005.  He 
reported a history of bloody urethral discharge while in 
service and noted a diagnosis of nonspecific urethritis.  He 
further reported that in early 1970, a urinalysis showed 
evidence of microscopic hematuria and in 1974 insurance 
coverage was declined based on a urine examination.  Since 
that time, he indicated that renal function had slowly 
deteriorated.

The examiner noted that since the veteran had retired from 
his job, he had developed morbid obesity.  Recent laboratory 
data showed significant renal impairment and a renal 
ultrasound showed both kidneys to be about 9.2 centimeters in 
length.  A right renal cyst was present.  A bladder 
ultrasound was unremarkable.

The examiner found that the veteran had progressive medical 
renal disease associated with morbid obesity.  

In a November 2005 statement the veteran alleged that the 
nephrologist who performed the April 2005 VA examination, did 
not examine him and simply asked him a few questions.  

As the post-service evidence shows treatment for progressive 
renal disease, these records provide competent evidence of a 
current disability.  

Additionally, there is competent evidence of in-service 
incurrence of an injury.   The veteran is competent to 
report, as he did, that he experienced blood in his urine 
(although he would not be competent to report that he was 
diagnosed with nephritis during active service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995)).  Additionally, there are lay 
statements which essentially corroborate the veteran's report 
of symptoms in service.

The remaining question is whether there is a link between the 
in-service injury and a current disease or injury.  

As noted above, the April 2005 VA examiner essentially ruled 
out a link between nephritis and the veteran's service.  
Specifically, the examiner related the veteran's present 
renal disease to his morbid obesity.  The morbid obesity was 
of recent onset.  There is no other competent opinion linking 
nephritis to service and there is no evidence showing that 
nephritis manifested to a compensable degree within one year 
of separation from service.

Contemporaneous records show no evidence of kidney disease 
for many years after service.

While the veteran is competent to report the injuries and 
current symptoms, as well as a continuity of symptomatology, 
he is not competent to express a medical opinion that the in-
service complaints of blood in his urine caused a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The preponderance of the evidence is, thus, against the claim 
for service connection for nephritis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Right Ear Hearing Loss 
and Left Ear Hearing Loss 

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

In this case, there are no records showing hearing loss, as 
defined by 38 C.F.R. § 3.385, at any time during service or 
at the time of service discharge.  Specifically, service 
medical records show that on induction examination in 
September 1965, the veteran's ears were clinically evaluated 
as normal.  In a report of medical history dated in September 
1965, the veteran reported a history of running ears and ear, 
nose or throat trouble.  At that time, the veteran underwent 
audiological testing.  

The audiological evaluation showed pure tone threshold in 
decibels, as follows:  


HERTZ

500
1000
2000
4000
RIGHT
+5 (20)
-5 (5) 
+5 (15) 
+5 (10)
LEFT
+10 (25)

+10 (25)
+10 (25)

The numbers in parentheses represent conversion from American 
Standard Association units to International Standards 
Organization units.  The black space where 1000 Hertz in the 
left ear was recorded, was illegible.

In July 1968 the veteran underwent audiological testing due 
to complaints of difficulty hearing with his left ear after 
qualifying with a .45 pistol.  The audiological evaluation 
showed pure tone threshold in decibels, as follows:  

HERTZ

500
1000
2000
4000
8000
RIGHT
5 
0
5 
0
-5
LEFT
10
10
10
10
40
  
During the July 1968 examination for discharge from service, 
audiological testing was not performed.  The July 1968 report 
of medical history showed a history of ear trouble and the 
examiner noted that the veteran was given a prescription for 
ear difficulties but there were no symptoms or signs present.   

The absence of in-service evidence of hearing loss is not 
fatal to the claim.   See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In the present case, there is no evidence of hearing loss as 
defined by 38 C.F.R. § 3.385, within the first post-service 
year.  Post-service medical records are negative for hearing 
loss until a June 2000 VA audiological consultation, in which 
the veteran presented and explained to the audiologist that 
he could not hear his wife when they were riding in the car.  
The veteran attributed his hearing loss to qualification with 
a 45 caliber handgun while in service.  The diagnosis was 
sensory-neural hearing loss.  The VA audiologist opined that 
the veteran's hearing loss was supportive of the history 
reported by the veteran.     

During an April 2005 VA audiological examination, the veteran 
reported difficulty hearing in all listening situations.  He 
contended that his hearing difficulty began while in the 
service due to noise exposure.  No tinnitus was reported.  An 
audiological evaluation performed in conjunction with the 
above examination, showed pure tone threshold in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
15
25
LEFT
20
15
20
55
50

Speech recognition scores using the Maryland CNC word list 
were 94 percent in the right ear and 94 percent in the left 
ear.  The diagnosis showed that hearing thresholds in the 
right ear did not meet VA criteria for disability purposes 
and the left ear had moderate to moderately severe high-
frequency sensorineural hearing loss.  The examiner stated 
that he reviewed the veteran's claims folder and upon review, 
all previous audiograms showed normal hearing from 500 to 
4000 Hertz.  Based on this evidence, he opined that it was 
less likely than not that the etiology of the veteran's 
current hearing loss was related to military service.

The June 2000 notation from a VA audiologist, does not 
provide an opinion linking current left ear hearing loss to 
service, and the April 2005 audiological examination, ruled 
out a link between the current left ear hearing loss and 
service.  There is thus no competent opinion linking the 
current hearing loss to service.  

Although the veteran is competent to report a continuity of 
symptoms since service, the negative medical opinion and the 
absence of documented hearing loss in service or for many 
years thereafter weighs the evidence against the claim.

The Board finds that the evidence supports the grant of 
service connection for left ear hearing loss.  38 U.S.C.A. § 
5107(b) (West 2002).

In regards right ear hearing loss, this disability as defined 
in 38 C.F.R. § 3.385, has never been found on any of the 
examinations.  Additionally, as indicated above, the April 
2005 VA examiner ruled out a link between right ear hearing 
loss, tinnitus and service.  Thus, the examiner's comments 
clearly provide no basis for a grant of service connection 
for right ear hearing loss.

In a November 2005 statement the veteran, alleged that during 
his audiological testing, he was given the answers to the 
word recognition portion when he did not know the answers and 
he further indicated that his wife was in the sound booth 
during the entire examination.  Additionally, he claimed that 
he never told the examiner he did not have tinnitus.  The 
examiner did, however, identify hearing loss in the left ear.  
This fact belies a conclusion that the examiner manipulated 
the test results to avoid a finding that he had such hearing 
loss.  Moreover, the veteran has not reported, and the record 
does not contain, other evidence of right ear hearing loss 
for VA purposes.

As a layman without medical training and expertise, the 
veteran is not competent to provide a probative opinion on a 
medical matter.  He would, accordingly not be competent to 
diagnose current hearing loss or to link the hearing loss to 
service.  See Bostain v. West, 11 Vet. App. at 112; Routen v. 
Brown, 10 Vet. App. at 186. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision in regards to service connection for tinnitus or 
right ear hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Entitlement to service connection for nephritis is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

The Board remanded this claim in part to obtain an 
examination and opinion as to whether current tinnitus was 
related to service.  The April 2005 examination ensued.  The 
examiner stated that there was "no tinnitus reported 
today," and provided no opinion as to whether current 
tinnitus was related to service.

In his November 2005 statement the veteran, alleged that he 
never told the examiner he did not have tinnitus.  In any 
event, the absence of tinnitus on the date of the examination 
would not rule out service connection.  Compensation is 
payable for "recurrent tinnitus."  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).  The examiner provided no 
opinion as to whether there was recurrent tinnitus.

Because the requested opinion was not provided this case must 
be REMANDED for the following:

1.  Afford the veteran a VA examination 
for tinnitus.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as 
to whether the veteran has current 
tinnitus, including recurrent tinnitus; 
and if so, whether it is at least as 
likely as not (50 percent probability or 
more) that tinnitus began in service or 
is otherwise the result of a disease or 
injury (including noise exposure) in 
service.  The examiner should provide a 
rationale for these opinions.

2.  After ensuring that all opinions have 
been provided, re-adjudicate the claim.  
If it remains denied issue a supplemental 
statement of the case, before returning 
it to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


